Judgment, *211Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered January 7, 1994, convicting defendant, after a non-jury trial, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. While there was evidence that defendant was intoxicated, the court properly found defendant was capable of forming the requisite intent in view of the evidence that, inter alia, defendant admitted that he shot the victim, whom he knew was unarmed, at point blank range three times because the victim had insulted him (see, People v Gonzalez, 211 AD2d 446, lv denied 85 NY2d 938).
We perceive no abuse of sentencing discretion.
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.